UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-6473


MICHAEL ALEXANDER COLLINS,

                   Plaintiff - Appellant,

             v.

SOUTHERN HEALTH PARTNERS, individual capacity official capacity;
DR. GARNETT, Dentist for ACDC; BRANDY GALLOWAY, individual capacity
official capacity; NURSE ANGEL, individual capacity official capacity; S.
DONALDSON, individual capacity official capacity; B. DEHAYES, individual
capacity official capacity; NURSE CINDY, individual capacity official capacity;
DOCTOR WILLIAMS, individual capacity official capacity,

                   Defendants - Appellees,

             and

AIKEN COUNTY DETENTION CENTER,

                   Defendant.


Appeal from the United States District Court for the District of South Carolina, at
Anderson. Mary G. Lewis, District Judge. (8:18-cv-01811-MGL)


Submitted: June 13, 2019                                     Decided: June 18, 2019


Before WYNN and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Michael Alexander Collins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Michael Alexander Collins appeals the magistrate judge’s order denying his

motion for appointment of counsel and the district court’s order adopting the

recommendation of the magistrate judge, denying Collins’ motion for leave to amend the

complaint, and granting Defendants’ motion for summary judgment on his 42 U.S.C.

§ 1983 (2012) complaint.

      Because the parties did not consent to proceed before a magistrate judge, and

Collins did not challenge the magistrate judge’s order by objecting to the district court,

the denial of his motion to appoint counsel is not subject to our appellate review. See 28

U.S.C. § 636(b), (c) (2012); Colo. Bldg. & Constr. Trades Council v. B.B. Andersen

Constr. Co., 879 F.2d 809, 811 (10th Cir. 1989); Gleason v. Sec’y of Health & Human

Servs., 777 F.2d 1324, 1324 (8th Cir. 1985).

      Concerning the district court’s order adopting the recommendation of the

magistrate judge, we have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Collins v. S. Health Partners,

No. 8:18-cv-1811-MGL (D.S.C. Apr. 25, 2019).

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                               3